Citation Nr: 1521811	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for ischemic heart disease and assigned an initial 10 percent rating, effective June 30, 2010.  Thereafter, the RO received additional medical evidence and re-evaluated the claim.  In April 2011, the RO issued a rating decision continuing the 10 percent initial rating. 

In February 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  
Following the hearing, the record was held open for 30 days to allow for the submission of additional evidence.  Such evidence, in the form of medical records, was received later in February 2015, along with a waiver of agency of original jurisdiction (AOJ) consideration of the evidence. 

The Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA file reveals that all documents contained therein are either duplicative of those contained in the VBMS, or irrelevant to the claim on appeal.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran's claims file contains VA treatment records dated from August to October 2010; January to November 2011; October and December 2012; January through March 2013; and November 2014.  However, a review of the record shows that there could be relevant records missing.  For example, the only records dated from 2013 in the Veteran's file end in March 2013 with a note that the Veteran had been referred to a doctor for further evaluation.  There is no record of such evaluation, and no further treatment notes of record until November 2014.  In addition, following his February 2015 board hearing, the Veteran submitted three single pages of medical records authored by his VA cardiologist.  Two of the pages are dated from December 2012, and one is already part of the record.  However, the other page is not and raises the possibility that further records from 2012 exist.  In addition, the page dated November 2014 appears to be part of a series of medical records that are not currently part of the Veteran's file.  Therefore, on remand, the AOJ should obtain copies of the entirety of the Veteran's VA treatment records, to ensure that no records have been omitted from his file. 

To that end, at his February 2015 Board hearing, the Veteran testified that although he couldn't be sure of the timing, he may have underwent two additional heart examinations, one by a private doctor at some time after 2010, and second in 2014.  The record contains a report of examination for the 2010 exam.  However, there is no record of the 2014 examination, if it was performed, in the Veteran's file.  This further raises the possibility that medical records are missing. 

Furthermore, the Veteran's medical records indicate that he was treated in 2010 by a private physician named Dr. Patel for his heart condition.  However, there are no records from this doctor in the file.

Therefore, the Board finds that a remand is necessary in order to obtain updated medical records, to include not only all VA treatment records dated from August 2010 to the present, but also private treatment records from Dr. Patel. 

Additionally, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination that addresses the nature and severity of his heart disability for the entire appeal period.  In this regard, the Board observes that the Veteran was last examined by VA in December 2010.  At his February 2015 Board hearing, the Veteran testified to increased cardiac symptomatology, to include shortness of breath and tightness in his chest.  The record also reflects that the Veteran has had a pacemaker implanted since his December 2010 examination.  Therefore, as the evidence suggests that the Veteran's cardiac symptomatology may have increased in severity since the December 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from August 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, treatment records from Dr. Patel. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a cardiologist, to obtain medical findings needed to assess the severity of his service-connected ischemic heart disorder. 

The contents of the entire claims file must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include metabolic equivalents (METs) and ejection fraction measurements, as well as symptoms experienced upon diagnostic testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to METs testing, if a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner should also clearly indicate whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected ischemic heart disease on METs testing, from those attributable to any other cardiac disability (or disabilities).

To that end, the examiner should clearly identify all heart disorder(s) and symptoms/complaints present since the June 30, 2010 effective date of the award of service connection for ischemic heart disease.

Then, with respect to each such diagnosed disorder or noted symptom, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disorder or symptom has any relationship to his service-connected ischemic heart disease. 

In doing so, the physician must specifically consider and discuss all pertinent medical evidence.  If the examiner determines that any symptom or disorder is not related to the Veteran's ischemic heart disease, the examiner should explain why it is not related.

The examiner should clearly indicate whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected ischemic heart disease on METs testing from those attributable to any other cardiac disability (or disabilities). 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence, with consideration of the applicable rating criteria under Diagnostic Code 7005.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




